Citation Nr: 1616965	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  12-34 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased evaluation for lumbar spine strain, to include the propriety of reduction of the disability rating from 20 percent to 10 percent, effective February 25, 2011.

2.  Entitlement to an increased evaluation for a right wrist condition, to include the propriety of reduction of the disability rating from 10 percent to non-compensable, effective January 7, 2011.

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1989 to September 2009. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which, in relevant part, decreased the disability evaluations for lumbar spine strain from 20 to 10 percent effective February 25, 2011, and a right wrist condition from 10 percent to non-compensable effective January 7, 2011, and denied a TDIU.  

Jurisdiction of the matter has since been transferred to the RO in Manila, the Republic of the Philippines.

Although the RO addressed the issue of an increased schedular evaluation for obstructive sleep apnea (OSA) in the April 2011 rating decision, the Veteran did not file a notice of disagreement (NOD) as to that issue that issue.  In Rowell v. Principi, the U.S. Court of Appeals for Veterans Claims (Court) held that "the Board may exercise jurisdiction based on an NOD timely filed under the statute . . . or under the 'not inconsistent' regulations prescribed by the Secretary.  The Board may not do so, however, on any basis not provided for by the statute or such regulations."  4  Vet.App. 9, 15 (1993).  Here, the Board acknowledges that the RO determined that the issue of TDIU was inextricably intertwined with the issue of OSA, addressed the claim in a February 2015 supplemental statement of the case, and certified the issue to the Board.  However, the issue of an increased schedular evaluation for OSA is not properly before the Board because the Veteran did not initiate an appeal by filing an NOD.  See 38 U.S.C. § 7105(a) (Board review of an RO decision is "initiated by a[n][NOD] and completed by a substantive appeal after a statement of the case is furnished").  Indeed, following the Veteran's January 2012 NOD, which addressed only his lumbar spine condition, wrist condition, and the issue of TDIU, the Statement of the Case issued in response to the NOD did not address the Veteran's OSA rating.  

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The issues of increased ratings for lumbar spine strain and a right wrist condition, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

As new examinations are necessary to determine the current nature and severity of the Veteran's lumbar spine strain and right wrist condition, there has not been material improvement in the Veteran's disabilities to warrant a reduction in the disability evaluations. 


CONCLUSIONS OF LAW

1.  The reduction of the rating for lumbar spine strain from 20 percent to 10 percent, effective February 25, 2011, was improper and is void ab initio.  38 U.S.C.A. 
§ 5107(West 2014); 38 C.F.R. §§ 3.105, 3.344 (2015).

2.  The reduction of the rating for a right wrist condition from 10 percent to non-compensable, effective January 7, 2011, was improper and is void ab initio.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.344 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

In light of the favorable disposition, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran. 

Analysis

The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The RO must find the following in order to reduce an evaluation: (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a); Kitchens v. Brown, 7 Vet. App. 320 (1995).  

In Brown v. Brown, the Court determined that the provisions of 38 C.F.R. § 3.344(a) only apply where the rating to be reduced has continued for five years or more. 5 Vet.App. 413, 416-19 (1993).  Nevertheless, the Court noted that 38 C.F.R. §§ 4.10, which provides that "[t]he basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment," and 4.2, which provides that "[e]ach disability must be considered from the point of view of the veteran working or seeking work," apply generally to all rating reductions.  5 Vet .App. at 421.  Hence, the Court concluded that "in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work." Id. (emphasis added).

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons. The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e). 

When a veteran's disability rating is reduced by a RO without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999). 

In an October 2009 rating decision, the Veteran was granted entitlement to service connection for lumbar spine strain and assigned a 20 percent evaluation, effective October 1, 2009, and granted service connection for a right wrist condition and assigned a 10 percent evaluation, effective October 1, 2009.  In the April 2011 rating decision, the RO reduced the evaluation for lumbar spine strain to 10 percent effective February 25, 2011, and a right wrist condition to non-compensable effective January 7, 2011.  The Board notes that the Veteran's evaluations were in effect for less than five years.  Therefore, the provisions of 38 C.F.R. § 3.344(a) and (b), which govern the reduction of protected ratings in effect for five years or more, do not apply in this case, but instead 38 C.F.R. § 3.344(c) is applicable.  

As an initial matter, the Board finds that the evidence does not indicate, and the Veteran does not contend, that the relevant notice requirements in effectuating the reduction have not been met in this case.  As pointed out by the RO in the April 2011 rating decision, the procedural requirements set forth in 38 C.F.R. § 3.105(e) regarding reduction in benefits (i.e. the issuance of a rating decision proposing the reduction or discontinuance and setting out all material facts and reasons underlying the proposal; notification to the Veteran; and providing the Veteran 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level) do not apply in this case as its reduction did not affect his overall combined evaluation or monthly monetary amount.  See 38 C.F.R. § 3.105(e).  

With regard to the merits of the reductions, as discussed in the Remand section below, the Veteran was last afforded VA examinations in January 2011 and February 2011 which were the bases for the RO's reduction of his right wrist and spine evaluations, respectively.  In his VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran indicated that the examinations were not adequate as the examiner did not perform physical examinations but instead posed questions to him.  Additionally, in its April 2016 Informal Hearing Presentation, the Veteran's representative argued that the examinations were inadequate as the examiners failed to take into consideration flare-ups.  Based on these assertions, the Board is remanding the issues for further examinations to clarify the current nature and severity of the disability.  As new examinations are necessary, the Board cannot find that the record clearly reflects an improvement has actually occurred or that such improvement reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown, 5 Vet.App. at 421.  Therefore, the RO's reduction of the claims was improper. 

Accordingly, the Board finds that the reductions in this case were not proper, and the 20 percent disability rating for his service-connected lumbar spine strain and 10 percent disability rating for a right wrist condition is restored, effective February 25, 2011, and January 7, 2011, respectively.  See 38 C.F.R. § 3.105(e), (i).


ORDER

The 20 percent rating for service-connected lumbar spine strain is restored, effective February 25, 2011.

The 10 percent rating for service-connected right wrist condition is restored, effective January 7, 2011.
REMAND

With regard to the Veteran's claims for increased ratings for lumbar spine strain and a right wrist condition, he was last afforded VA examinations in 2011.  As discussed above, in his VA Form 9, the Veteran indicated that the examinations were not adequate as the examiner did not perform physical examinations but instead posed questions to him.  Additionally, in its April 2016 Informal Hearing Presentation, the Veteran's representative argued that the examinations were inadequate as the examiners failed to take into consideration flare-ups.  In this regard, the Board notes that the January 2011 examination report addressed the functional limitations as a result of the Veteran's right wrist.  Additionally, the February 2011 wrist examination report showed that the Veteran denied flare-ups of the joint.  Accordingly, the Board finds that current examinations to determine the nature and severity of his lumbar spine strain and right wrist condition are necessary. 

Additionally, the Board finds that the issue of the Veteran's entitlement to TDIU is inextricably intertwined with the claims remanded herein.  Accordingly, the issue of entitlement to a TDIU must be held in abeyance pending adjudication of the aforementioned claim.  See Henderson v. West, 12 Vet.App. 11, 20 (1998) (matters are "inextricably intertwined" where action on one matter could have a "significant impact" on the other).  

Finally, any outstanding records should be obtained. 

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for any of the claimed disabilities on appeal.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding VA medical records, to include any records dated from June 2013 to the present.

2.  After obtaining any additional evidence, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his lumbar spine strain.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  In particular, the examiner should provide the range of motion of the thoracolumbar spine in degrees and state whether there is any form of ankylosis.  He or she should also state the total duration of incapacitating episodes over the past 12 months and identify all neurological manifestations of the disability.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).  The examiner should indicate whether the Veteran experiences additional functional loss due to flare-ups.

The examiner should also address the impact of the Veteran's disorder on his daily activities and employment. 

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After obtaining any additional evidence, the Veteran should be afforded an examination in order to determine the current level of severity of his right wrist condition.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

The examiner should report all signs and symptoms necessary for rating the disability under the rating criteria.  In particular, the examiner should provide the range of motion in degrees and state whether there is any form of ankylosis (i.e., favorable or unfavorable).    

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors, including additional loss of range of motion.

The examiner should also address the impact of the Veteran's disorder on his daily activities and employment. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, to include examinations for the issue of TDIU, the claims should be readjudicated.  

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.    

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ANTHONY C. SCIRÉ, JR
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


